FIFTH DIVISION
                          MCFADDEN, C. J.,
       RICKMAN, P. J., and SENIOR APPELLATE JUDGE PHIPPS

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                     March 30, 2021



In the Court of Appeals of Georgia
 A21A0159. FRADY v. THE STATE.

      MCFADDEN, Chief Judge.

      Timothy Frady appeals from his convictions for sexual offenses committed

against his stepdaughter. He claims that the trial court erred in allowing evidence of

prior acts of child molestation of which he was acquitted. But the fact of acquittal did

not necessarily render the prior acts evidence inadmissible. Frady also claims that the

court erred in limiting his closing argument. But the court did not err in prohibiting

argument that was not based on evidence in the case. Frady also claims that the court

gave an inappropriate jury charge. But there has been no showing of plain error in the

jury charge based on an objection not raised below. So we affirm the convictions.

      1. Facts and procedural posture.
      Viewed in the light most favorable to the verdict, see Jackson v. Virginia, 443

U. S. 307 (99 SCt 2781, 61 LE2d 560) (1979), the evidence shows that Frady

molested his minor stepdaughter, including engaging in sexual intercourse with her.

When the child was 13 years old, she disclosed the abuse to a friend and the police

were called. An officer who responded to the call spoke to the victim, who told the

officer about the sexual abuse by Frady.

      The state charged Frady by indictment with rape, incest, and two counts of

child molestation. Frady pled not guilty to the charges and was tried before a jury,

which found him guilty of all counts. The trial court ruled that one of the child

molestation charges merged with the rape and imposed a life sentence for rape, a

concurrent 26-year sentence for incest, and a concurrent 20-year sentence for the

other child molestation offenses. Frady moved for a new trial, which the trial court

denied. This appeal followed.

      2. Other acts of child molestation.

      Prior to trial, the state filed notice of its intent to present evidence of prior acts

of child molestation of which Frady had been acquitted. After a hearing, the trial

court ruled that such evidence was admissible even though Frady had been acquitted,

finding that the probative value of the evidence outweighed any danger of unfair

                                            2
prejudice. See OCGA § 24-4-403. Thereafter, Frady’s adult daughter from a prior

marriage was allowed to testify at trial that Frady had molested her when she was a

minor child by, among other things, touching her breasts, touching her vagina, and

masturbating in front of her. She further testified that she had disclosed the abuse

when she was 13 years old and that Frady was subsequently tried before a jury, but

that he was not convicted.

      Frady argues that the trial court erred in allowing this testimony because he was

acquitted of the prior acts of child molestation. But it is well settled that an acquittal

of similar charges does not preclude admission of evidence of said charges under our

rules of evidence. See Ward v. State, 351 Ga. App. 490, 499 (2) n. 18 (831 SE2d 199)

(2019); Hamlett v. State, 350 Ga. App. 93, 100 (2) (828 SE2d 132) (2019).

      Indeed, a prior acquittal of a criminal charge will not necessarily
      preclude admission of [such] other act evidence. . . . [A] trial court need
      not make a preliminary finding that the alleged prior similar conduct in
      fact occurred before admitting it into evidence. Instead, a trial court’s
      decision to admit other act evidence will be affirmed if a jury could find
      by a preponderance of the evidence that the defendant committed the
      act.

Dixon v. State, 341 Ga. App. 255, 259 (1) (a) (800 SE2d 11) (2017) (citations and

punctuation omitted).



                                            3
      In this case, the jury could have found by a preponderance of the evidence that

Frady committed the prior acts of child molestation. So the prior acts evidence was

admissible under OCGA § 24-4-414 (a), which provides: “In a criminal proceeding

in which the accused is accused of an offense of child molestation, evidence of the

accused’s commission of another offense of child molestation shall be admissible and

may be considered for its bearing on any matter to which it is relevant.” See Dixon,

supra at 258 (1) (OCGA § 24-4-414 (a) “create[s] a rule of inclusion, with a strong

presumption in favor of admissibility. . . . Thus, the [s]tate can seek to admit evidence

under [this provision] for any relevant purpose, including propensity.”) (citations and

punctuation omitted). As there has been no showing that the trial court improperly

found that the probative value of the evidence outweighed the danger of unfair

prejudice, we hold that “the trial court did not abuse its discretion in admitting the

[other acts of child molestation] evidence on this ground.” Edwards v. State, ___ Ga.

App. ___ (3) (850 SE2d 797) (2020).

      3. Closing argument.

      During closing argument, counsel for Frady mentioned a prior unrelated case

from another state involving false allegations of sexual abuse and then started to

discuss the term “evolved memories.” The state objected on the ground that there had

                                           4
been no evidence presented on such a psychiatric term, and the court sustained the

objection. Frady claims that the trial court’s ruling erroneously limited his closing

argument. We disagree.

             Closing argument must be derived from evidence properly before
      the factfinder, and prosecutors and defense counsel are permitted wide
      latitude in their closing arguments. Indeed, the permissible scope of
      argument is vast: counsel may draw from the evidence properly before
      the factfinder any inference apparently reasonable and legitimate. But
      while the range of discussion during closing argument is wide, counsel
      should not go outside the facts appearing in the case and lug in
      extraneous matters as if they were a part of the case.

Lewis v. State, 317 Ga. App. 218, 222 (3) (735 SE2d 1) (2012) (citations and

punctuation omitted). Here, the trial court did not err in sustaining an objection to

defense counsel’s attempt to discuss an extraneous matter which was not based on

evidence in the case. See Conner v. State, 251 Ga. 113, 123 (6) (303 SE2d 266)

(1983) (“What the law condemns is the injection into the argument of extrinsic and

prejudicial matters which have no basis in the evidence.”) (citation and punctuation

omitted).

      4. Jury charge.

      Frady contends that the court’s jury charge on the offense of rape improperly

reduced the burden of proof for the element of force. But he did not raise this


                                         5
objection to the charge in the trial court. While the record shows that Frady objected

at the charge conference that the charge was not the pattern jury instruction and that

he renewed that objection after the jury instructions, he never specified as a ground

for objection that the charge reduced the burden of proof for the element of force.

Because Frady failed to inform the trial court of the specific ground for objection now

raised on appeal, our review “is limited to plain error, which results in reversal only

if the jury instruction was erroneous; the error was obvious; the instruction likely

affected the outcome of the proceedings; and the error seriously affects the failure,

integrity, or public reputation of judicial proceedings.” Lee v. State, 347 Ga. App.

508, 511 (2) (820 SE2d 147) (2018). See OCGA § 17-8-58.

      Frady quotes the following jury instruction given by the court regarding the

offense of rape:

      A person commits the offense of rape when he has carnal knowledge of
      a female forcibly and against her will. Carnal knowledge in rape occurs
      when there is any penetration of the female sex organ by the male sex
      organ. The law of Georgia provides that a person under the age of 16 is
      legally incapable of giving consent to sexual intercourse. This means
      such act would be against the will of the victim. The [s]tate must also
      prove the element of force beyond a reasonable doubt. Force may
      consist of acts of physical force, threats of harm, or intimidation. The
      level of force necessary to support a conviction need only be minimal
      when the victim was under the age of 16, the age of consent. Lack of
      resistance induced by fear is force. Penetration, however slight, is

                                          6
      sufficient to satisfy the penetration element of rape. It is not necessary
      that the vagina be entered, but an entering of the anterior of the organ
      known as the vulva or labia is sufficient.

As shown in Frady’s brief, most of this charge consisted of the pattern jury instruction

on rape, which Frady has not contested. Frady also has not challenged the latter

portion of the charge regarding the element of penetration, so we presume that his

enumerated error concerns the language highlighted above.

      But as pointed out by the state, this language accurately states the law

involving victims older than ten, but under the age of consent. See Oates v. State, 355

Ga. App. 301, 303 (1) (844 SE2d 239) (2020) (“Although the victim’s age of 13 does

not establish the required element of force, the [s]tate was required to present only

minimal evidence of force because the victim was under the age of consent. In such

a case, intimidation may substitute for force. Further, force may be proved by direct

or circumstantial evidence. Lack of resistance, induced by fear, is force, and may be

shown by the victim’s state of mind from her prior experience with the defendant and

subjective apprehension of danger from him.”) (citation and punctuation omitted);

Ponder v. State, 332 Ga. App. 576, 581 (1) (b) (774 SE2d 152) (2015) (same). See

also State v. Collins, 270 Ga. 42, 44-45 (508 SE2d 390) (1998) (“[T]he quantum of

evidence to prove force against a child is minimal. . . . Physical force is not required.

                                           7
Intimidation may substitute for force. The element of force is shown if the

defendant’s words or acts were sufficient to instill in the victim a reasonable

apprehension of bodily harm, violence, or other dangerous consequences to herself

or others.”) (citations and punctuation omitted).

      Moreover, a review of the instructions as a whole reveals that the trial court

fully and accurately instructed the jury on the state’s burden to prove each element

of the crimes charged beyond a reasonable doubt, including a specific charge that the

state must prove the element of force beyond a reasonable doubt. See Lauderback v.

State, 320 Ga. App. 649, 653 (4) (b) (740 SE2d 377) (2013) (“jury instructions must

be read and considered as a whole in determining whether the charge contained

error”). Since the trial court’s “instructions as a whole properly [informed the jury of

the burden of proof as to the element of force, Frady] cannot establish reversible

error, plain or otherwise.” Lee, supra at 512 (2) (a) (citation and punctuation omitted).

      Judgment affirmed. Rickman, P. J., and Senior Appellate Judge Herbert E.

Phipps concur.




                                           8